DISMISS; Opinion Filed February 28, 2013




                                         S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01444-CV

                               RONNIE MONTGOMERY, Appellant
                                           V.
                                PAULA MONTGOMERY, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-02245

                                         OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By letter dated October 24, 2012, the Court informed appellant that the required $175
filing fee was past due. We instructed appellant to pay the fee within ten days and cautioned
appellant that failure to do so would result in dismissal of the appeal without further notice. See
TEX. R. APP. P. 42.3(c).
       As of today’s date, the filing fee has not been paid. Accordingly, we dismiss the appeal.
See TEX. R. APP. P. 42.3(c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE


121444F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

RONNIE MONTGOMERY, Appellant                      On Appeal from the 301st Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-01444-CV        V.                      Trial Court Cause No. DF-12-02245.
                                                  Opinion delivered by Chief Justice Wright.
PAULA MONTGOMERY, Appellee                        Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, PAULA MONTGOMERY, recover her costs of this
appeal from appellant, RONNIE MONTGOMERY.


Judgment entered February 28, 2013.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                              2